Citation Nr: 1008404	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
onychomycosis of the toenails, tinea pedis, tinea cruris and 
tinea corporis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for bilateral heel 
spurs.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for cardiac disability, 
claimed as an enlarged heart.

6.  Entitlement to service connection for obesity.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

(The issue of service connection for low back disability is 
the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1965 to 
December 1976.  He also had subsequent service with the Texas 
Army National Guard from April 1981 to April 1990, which 
included periods of active and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In October 2007, the Board remanded this case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's service-connected skin conditions involve 
less than 20 percent of the entire body, less than 20 percent 
of exposed areas, and do not require the use of systemic 
therapy.

2.  A chronic right knee disorder was not present in active 
service; right knee disability did not originate during the 
Veteran's period of active service or until years thereafter, 
did not originate during a period of active duty for training 
or inactive duty training, and is not otherwise related to 
active service or service in the Army National Guard.

3.  Bilateral heel spurs were not present in active service; 
bilateral heel spurs did not originate during the Veteran's 
period of active service or until years thereafter, did not 
originate during a period of active duty for training or 
inactive duty training, and is not otherwise related to 
active service or to service in the Army National Guard.

4.  Bilateral carpal tunnel syndrome was not present in 
active service; bilateral carpal tunnel syndrome did not 
originate during the Veteran's period of active service or 
until years thereafter, did not originate during a period of 
active duty for training or inactive duty training, and is 
not otherwise related to active service or to service in the 
Army National Guard.

5.  A cardiac disorder was not present in active service or 
until many years thereafter, and is not otherwise related to 
active service or to service in the Army National Guard.

6.  The Veteran does not have a disability manifested by 
obesity.

7.  An August 1998 rating decision denied service connection 
for hypertension; the Veteran was notified of the rating 
decision and of his appellate rights with respect thereto, 
but did not appeal.

8.  The evidence received since the August 1998 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for onychomycosis of the toenails, tinea pedis, tinea cruris 
and tinea corporis have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7806 (2007). 

2.  Right knee disability was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Heel spurs were not incurred in or aggravated by active 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
  
4.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  Cardiac disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  The Veteran does not have a disability manifested by 
obesity.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA collectively provided the Veteran 
with the contemplated notice as to the matters on appeal in 
June 2003 (for the right knee), July 2004 (for the carpal 
tunnel syndrome, bone spurs, hypertension, cardiac disability 
and increased rating issues), August 2004 (for the obesity 
issue), February 2007, October 2007 (for the hypertension 
issue), and March 2008 communications.  The claims were last 
readjudicated in a May 2008 supplemental statement of the 
case.  The February 2007 and March 2008 correspondences 
provided notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
was granted for the disorders.  The October 2007 
communication provided him with the notice contemplated by 
Kent.

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the July 
2004 correspondence in particular light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the May 2008 
Supplemental Statement of the Case, obviating any need to 
address whether the Veteran was prejudiced by a notice error 
in this case.  Based on the procedural history of this case, 
the Board concludes that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

The Board notes that following the issuance of the May 2008 
supplemental statement of the case, additional VA treatment 
records for February 2008 to August 2008 were added to the 
claim files.  Those records, although noting that the Veteran 
had hypertension, obesity and right knee arthritis, provided 
no additional pertinent information concerning those 
conditions that was not already on file in 7 volumes of 
medical records and considered in earlier supplemental 
statements of the case.  The Board consequently concludes 
that the newly received evidence did not require the issuance 
of yet another supplemental statement of the case.  See 
38 C.F.R. § 19.31.

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran at one point suggested that 
several of his disorders were caused by radiation exposure in 
service.  The record shows that the RO attempted to obtain a 
radiation dose estimate for the Veteran but that the National 
Personnel Records Center in September 2004 concluded that 
there was no record of radiation exposure for the Veteran.  
In any event, the Veteran later explained that he did not 
intend to allege that radiation exposure caused any of his 
claimed disorders.

The record shows that the Veteran was examined in connection 
with his increased rating claim in July 2003, August 2004, 
August 2006 and April 2008.  The RO scheduled the 
examinations during different seasons because the Veteran 
alleged that his skin symptoms flared up every several 
months.  The last examination provided an estimate of the 
total involvement of the skin disorder, although the Veteran 
was not then experiencing a full flare up.  Given the efforts 
of the RO to schedule the Veteran for VA examinations 
occurring during two seasons, and as the last examiner 
provided an estimate as to the surface area affected during 
flare ups, the Board finds that the examination is adequate 
for the purpose of fairly adjudicating the Veteran's claim.  
See generally, Ardison v. Brown, 6 Vet. App. 405 (1994).

The Veteran was examined in April 2008 concerning his right 
knee, heel spur, and carpal tunnel syndrome claims.  The 
Board has reviewed the examination report and finds that it 
inadequate for the purpose of adjudicating those claims.  The 
Veteran does not contend otherwise.

The Veteran has not undergone a VA examination in connection 
with his obesity and cardiac disorder claims.  The Board 
finds, however, that a medical opinion addressing service 
connection is not necessary in this case.  In this regard, 
the Board notes that a VA examination or opinion is necessary 
where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Turning first to the claim for obesity, the Veteran contends 
that his obesity was caused by exposure to herbicides.  As 
discussed in further detail below, however, mere obesity 
without an underlying pathology is not a "disability" for 
VA purposes.  Although he is presumed to have been exposed to 
herbicides, there is no competent or credible evidence 
suggesting that his weight gain in service or his obesity 
after service is related to an underlying malady.  Although 
the Veteran himself contends that in some manner herbicides 
have caused his weight gain, the Board finds that the 
determination as to whether weight gain is due to an 
underlying malady rather than gastronomic indulgence is 
clearly within the province of the field of medicine.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given 
the absence of any competent evidence of a current disorder 
manifested by obesity, or of persistent or recurrent symptoms 
of such a disorder, the Board finds that a VA examination is 
not necessary as to the obesity issue.

Turning to the cardiac disability, the Veteran contends that 
he has a disorder manifested by an enlarged heart.  The 
record shows he instead may have impairment of a heart valve.  
He contends that the cardiac disorder is related to stress 
involved while working in service.  (He also contends it is 
due to hypertension, for which service connection is not in 
effect.)  The Veteran does not contend that he experienced 
any pertinent symptoms in service or prior to 1997.  He 
instead offers his own lay opinion concerning the etiology of 
any cardiac disorder.  None of the medical evidence on file 
suggests a relationship between any cardiac disorder and 
service.  The Board points out that although in some cases, 
the determination concerning the etiology of a disorder may 
be within the province of a layperson, the determination of 
the etiology of a cardiac disorder clearly is not.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Board finds that the Veteran is not competent to link any 
cardiac disorder to service.  

In short, the Board finds that there is no competent or 
credible evidence "indicating" a link between any current 
diagnosis of cardiac disability and the Veteran's period of 
service.  In consequence, a VA examination as to the obesity 
and cardiac disabilities decided herein is therefore not 
"necessary" under 38 U.S.C.A. § 5103A(d). 

As to the hypertension claim, the Board points out that VA 
has no duty to schedule the Veteran for a VA examination or 
obtain a medical opinion unless and until evidence sufficient 
to reopen his claim has been presented.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.


I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected skin disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

Service connection for athlete's foot was granted in a May 
2004 rating decision; the disorder was evaluated as 
noncompensably disabling.  In a November 2004 rating action, 
the RO recognized service connection for onychomycosis, tinea 
pedis, tinea cruris and tinea corporis as part of the already 
service-connected athlete's foot; the RO assigned a combined 
10 percent evaluation for the skin disability, effective May 
23, 2004.  This evaluation has remained in effect since that 
time.

The records show the Veteran was awarded disability benefits 
from the Social Security Administration (SSA) based on 
several disorders, but not based on any disorder of the skin.

Private, VA and SSA medical records on file through August 
2008 document the presence of rashes such as erythematous 
macular rashes of both axillae and groin areas.  They also 
document the prescription of numerous antifungal and 
antibiotic medications.

During a July 2003 VA examination, the Veteran reported 
experiencing athlete's foot, along with abnormal toenails and 
occasional slight scrotal rashes and small lesions on both 
index fingers.  Physical examination revealed slight scaling 
and cracking of the skin on the index fingers.  There were no 
significant scrotal lesions.  The feet had slight scaling of 
the skin as well as thickened and deformed toenails.  

The Veteran attended a VA examination in August 2004.  His 
complaints included itching, as well as scaliness, dryness 
and irritation of his hands.  He explained that he applies 
bandaids to the rough areas of his hands.  He reported using 
medication on a daily basis such as tinactin, tribiotic, and 
ketoconazole.  Physical examination showed that his toenails 
were thick.  There were no raw areas in between the toes, 
suggesting to the examiner that the tinea pedis was in 
remission.  The soles of his feet were dry.  His palms showed 
areas of scaly, thick and dry skin.  The examiner concluded 
that the skin disorders did not affect employment, and that 
the only impact on the Veteran's activities of daily living 
was that he sometimes had to stop walking to itch his feet; 
the examiner noted that there was no functional impairment 
involved.  The examiner diagnosed the Veteran as having tinea 
cruris and corporis in remission; tinea pedis in remission; 
and onychomycosis of the great toenails and several other 
toes.  The examiner explained that the course of the skin 
disorders had been intermittent, with some flare ups.  He 
estimated that the skin problems affected 1 percent of the 
exposed area, and 8 percent of the entire body, with no 
associated scarring or disfigurement.  Color photos were 
taken.  

The Veteran contends that he experiences a rash outbreak on 
his feet break every few months, and that his toenails become 
thick.  At his September 2005 hearing at the RO, the Veteran 
testified that the skin disorder affected his hands, the 
areas under his arms, his groin, and his feet.  He explained 
that the symptoms were worse when he sweat.  He indicated 
that the skin problems sometimes affected his neck and that 
he would get what appear to be open sores on his hands.  He 
indicated that he used steroidal creams and had been given 
oral steroids.

The Veteran attended a VA examination in August 2006.  He 
reported that he was treated with fluconazole, diflucan, 
ketoconazole and clotrimazole.  He reported having had a bad 
skin rash approximately 6 months prior to the examination, 
and indicated that he experienced flare ups every 6 to 8 
months.  He explained that his rash currently only affected 
his feet and hands.  He denied any history of systemic 
symptoms.  He explained that his SSA disability benefits were 
based on his back disorder.  Physical examination showed the 
absence of a rash in the inguinal area, although there was 
hyperpigmentation in the area consistent with prior 
inflammatory disease.  His hands showed mild, dry, scaly pink 
discoloration on the fingers without any weeping, blistering, 
or lesions.  The examiner estimated that the skin problems 
affected less than 1 percent of the surface area of the 
hands, and 1 percent of the total body.  The feet showed a 
dry, scaly, pink tint, with no active tinea pedis.  There was 
yellow discoloration and crustiness to the nails on both big 
toes, with no weeping or blistering.  The examiner diagnosed 
the Veteran as having dermatitis of the hands and feet, and 
indicated that he was unable to determine if the Veteran's 
skin problems were fungal or eczematous in nature.  The 
examiner also diagnosed onychomycosis and concluded that the 
skin conditions were not disabling.  He noted that the 
Veteran did have recurrent tinea rashes from sweating, and 
possibly from steroid injections.  

The Veteran attended a VA examination in April 2008.  He 
reported experiencing a rash up to three times each year on 
his hands, arms, axillae and groin.  He reported that he used 
to use oral griseofulvin and lamisil (sometimes mixed with a 
steroid) for his feet.  He noted that his rash was currently 
confined to his feet.  Physical examination showed that the 
only active rash was on the feet, where there was minimal 
peeling of dry skin on the bottom and dorsum.  There was 
fungus affecting the great toenails and several other 
toenails.  There was hyperpigmentation in the groin area.  
One area on the back showed a patch of redness that was 1 
centimeter in diameter.  His left hand showed an area of 
redness that was peeling.  There was no weeping or 
blistering.  The examiner estimated that the skin disorders 
affected no more than 1 percent of exposed areas, and less 
than 1 percent of the total body.  The examiner diagnosed the 
Veteran as having minimal dermatitis on the dorsum of the 
hands, with no tinea; tinea of both feet affecting 1 percent 
of the total body area; fungus of the toenails affecting less 
than 1 percent of the total body area; and hyperpigmentation 
of the groin affecting less than 1 percent of the total body 
area.  The examiner noted that there was no scarring or 
disfigurement involved with the skin disorders.


Analysis

The RO evaluated the Veteran's skin disability as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
That code provides that a 10 percent rating is warranted for 
dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

After review of the evidence of record, the Board finds that 
the Veteran is not entitled to a rating higher than 10 
percent for his service-connected skin disorder.  In this 
regard the Board points out that the VA examinations on file 
have consistently shown that his exposed areas involve far 
less than 20 percent of the exposed area of the body, and far 
less than 20 percent of the entire body.  Unfortunately, 
although the VA examinations were performed in different 
seasons, the Veteran was not experiencing a full outbreak 
during the time of any of the examinations.  The Board points 
out that it is unclear whether in any event the Veteran ever 
experiences rashes in all affected areas simultaneously.  
Nevertheless, the July 2008 examiner provided an estimate of 
the area involved in the various skin disorders, and 
concluded that the involvement was far below 20 percent for 
either the exposed areas, or the entire body.  The medical 
records on file through the years do not suggest the presence 
of a higher level of involvement than found on VA 
examination.

Moreover, the evidence does not show that the Veteran has at 
any point required systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  Although the Veteran 
contends that he does use systemic corticosteroids, the 
medications he reports using, and which are reflected in the 
treatment records, are almost all antifungal or antibiotic in 
nature; the record does not show that he was prescribed or 
uses systemic corticosteroids or any type of 
immunosuppressive drug for his skin problems.  The Board 
finds that the medical records showing his actual prescribed 
medications are of greater evidentiary value than the 
Veteran's own statements concerning the use of such drugs.

In sum, the evidence shows that the Veteran's skin disorder 
affects less than 20 percent of the entire body, and affects 
less than 20 percent of exposed areas.  The evidence does not 
suggest that the Veteran at any point has required the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Accordingly, the Veteran is not 
entitled to a rating in excess of 10 percent for his service-
connected skin disorder.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The record shows that the Veteran has 
been unemployed for several years.  Although in a February 
2005 document the Veteran listed his skin disorder as one of 
many disorders which precluded his employment, he has not 
otherwise suggested any interference of his skin disorder 
with employment.  He certainly has not identified how his 
skin disorder has affected employment.  The disorders on 
which the SSA based its disability determination for the 
Veteran did not include the skin disability.  The evidence 
does not suggest interference to any extent of the skin 
disability with employment.  In addition, there is no 
evidence that his skin disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.  App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board lastly has reviewed the evidence on file and 
concludes that the underlying level of severity for the 
Veteran's skin disability has remained at the 10 percent 
level, but no more, during the entire period of this appeal.  
For the  reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the period of this appeal, a higher rating is not 
warranted for any time since the claim in this case was 
filed. 


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service incurrence of arthritis, cardiovascular disease or an 
organic disease of the nervous system during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, amended 38 U.S.C.A. § 
1116 to provide a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era.



A.  Right knee

The service treatment records show that at his enlistment 
examination for active duty, the Veteran reported a history 
of a knee injury as a child, with no sequelae.  During a 
February 1966 examination, he reported experiencing knee 
problems until high school, with no symptoms since that time.  
At an October 1973 examination, he reported a history of 
childhood trauma to the right knee, with current symptoms of 
pain but full range of motion.  Examination of the right knee 
was normal.  

Private, VA and SSA medical records for 1982 to August 2008, 
which include Army National Guard records, show that the 
Veteran in 1987 twisted his left knee, at which time the 
right knee was incidentally considered normal to examination.  
By 1998 the Veteran was determined to have osteoarthritis in 
his right knee.  Records for 1999 show that he was suspected 
to have right knee osteoarthritis from favoring the left 
knee.  During an October 1999 SSA examination he reported 
hurting his right knee around 1996.  X-ray studies after that 
time showed mild degenerative changes in the knee.

The Veteran was examined by VA in April 2008, at which time 
he reported injuring his right knee during active duty for 
training in 1986 when he twisted the knee stepping into a 
hole.  He explained that his symptoms gradually progressed to 
the point where he required surgery in 1997.  Following 
examination of the Veteran the examiner diagnosed him as 
having right knee chondromalacia.  The examiner concluded 
that it was less likely than not that the knee disorder was 
related to service in light of service treatment records 
showing that he denied any orthopedic problems to the 
National Guard and physical examination at that time was 
negative, and given service treatment records showing that in 
1987 he again denied any right knee problems.  The examiner 
explained that the knee disorder was more likely related to 
the aging process.

In statements and testimony at the RO in September 2005, the 
Veteran contends that he injured his right knee during a 
rocket attack in service which knocked him to the ground.

The service treatment records for the Veteran's period of 
active service are silent for any reference to complaints or 
findings regarding the right knee.  Given, however, that 
service connection is in effect for the same rocketing 
incident the Veteran contends resulted in injury to his knee 
in Vietnam, the Board finds that the Veteran did injure his 
knee on that occasion.  Nevertheless, the remaining service 
treatment records for the almost 8 years after he left 
Vietnam are silent for any right knee complaints, which 
undermines the credibility of the Veteran as to experiencing 
right knee problems since the rocketing incident.

Moreover, his Army National Guard records do not record right 
knee problems.  The Veteran contends that he twisted the knee 
during training in the National Guard in 1987.  The Board 
notes that the Veteran is likely confusing the injury with 
his left knee in 1986, as the Veteran's description of the 
right knee twisting injury bears a remarkable resemblance to 
the documented left knee injury.  In any event, the National 
Guard records are in fact silent for a right knee injury or 
for right knee complaints.  In addition, the post-service 
civilian records are silent for any right knee complaints or 
findings until the late 1990s, decades after active service 
and several years after National Guard service.  None of the 
treating clinicians suggested a relationship between the knee 
disorder and any period of service.

The Veteran attended a VA examination in April 2008 to 
determine the etiology of his right knee disorder.  The 
examiner concluded that it was not related to the Veteran's 
military service.  The opinion relied on an accurate review 
of the service records which, while covering an extensive 
period of time, are silent for any right knee complaints.

The only opinion in favor of the Veteran's claim consists of 
the opinion of the Veteran himself.  He contends that he did 
experience knee problems since active service, and reinjured 
it in the National Guard.  He opined that his current knee 
disorder is related to those claimed injuries.  The Board 
finds his account of continuity of symptoms to lack 
credibility, as the voluminous medical records on file show 
that the Veteran was not hesitant to seek medical treatment 
for any number of ailments.  It is not plausible that the 
Veteran would experience frequent symptoms in a weight-
bearing joint and not report it to a treating clinician when 
he clearly has no reservations about reporting many other 
problems.  For this reason, the Board finds his account 
incredible.  As to his opinion linking the current knee 
disorder to service, the Board points out that non-observable 
conditions such as osteoarthritis are not the type of 
disorders that can reasonably be described as falling within 
the realm of lay expertise in terms of identifying etiology.  
See generally, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Board consequently finds he is not competent to render an 
opinion concerning the etiology of his right knee disorder.  
Even if he were, the Board finds that the probative value of 
any such opinion would be outweighed by that of the April 
2008 examiner, who clearly does have the expertise to render 
such an opinion, and who based the opinion on an accurate 
review of the claims files.

In short, there is no competent and credible evidence of a 
chronic right knee disorder in service, and no competent or 
credible evidence linking any right knee disorder to any 
period of service.  As the preponderance of the evidence is 
against the claim, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Heel spurs

The service treatment records are silent for any reference to 
complaints or findings of heel spurs.

On file are private, VA, and SSA medical records for 1982 to 
August 2008 which are entirely silent for reference to heel 
problems until 1998.  In September 1998, the Veteran 
complained of a burning sensation in his left heel.  He was 
diagnosed as having a left heel spur.  Subsequent records 
document similar complaints.  During an October 1999 SSA 
examination, the Veteran reported that he was diagnosed with 
heel spurs in 1996.

The Veteran attended a VA examination in April 2008.  He 
reported being diagnosed as having heel spurs in 1972 or 
1973, and indicated that only used analgesics in treating the 
problems.  After physical examination, the examiner concluded 
that the Veteran's bilateral foot condition was less likely 
than not related to service in light of service treatment 
records showing that he denied any orthopedic problems when 
he entered the National Guard and physical examination at 
that time was negative, and given service treatment records 
showing that in 1987 he again denied any foot problems.  The 
examiner explained that the knee disorder was more likely 
related to the aging process.

In statements and testimony at the RO in September 2005, the 
Veteran contends that he injured his heels during a rocket 
attack in service which knocked him to the ground, and that 
he has experienced recurring problems since that time.  He 
explained that he self medicated his complaints with 
analgesics, except when he was in Iran, at which time he did 
seek treatment.  He also asserts that the heel spurs resulted 
from exposure to herbicides.

The Board initially notes that the Veteran in June 2004 
suggested that his heel spurs were due to radiation exposure.  
He later clarified that he did not intend to allege that such 
exposure resulted in the disability.  In any event, his 
service department found no indication of exposure to 
radiation, and heel spurs are not considered a radiogenic 
disease for VA purposes, or otherwise a disease subject to 
service connection on a presumptive basis.  See 38 C.F.R. §§ 
3.309(d) and 3.311 (2009). 

The Board also notes that heel spurs are not diseases subject 
to presumptive service connection on an herbicide basis.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Service connection 
for heel spurs on an herbicides basis is therefore denied.

The Veteran's service treatment records are entirely silent 
for any reference to heel spurs or other foot disorder.  
Given the Veteran's conceded exposure to a rocket attack, the 
Board accepts that the Veteran suffered an injury to his feet 
in service.  Nevertheless, the remainder of the service 
records during that period of active service are silent for 
any pertinent complaints, as are his Army National Guard 
records.  Although the Veteran contends that he essentially 
self-medicated his complaints with analgesics, the Board 
finds it implausible that he would affirmatively deny, when 
asked during his periods of service in the Army National 
Guard, any orthopedic complaints relating to his feet when he 
in fact was experiencing such symptoms.

The post-active duty service record is in fact entirely 
silent for any reference to pertinent foot complaints until 
the mid-1990s.  The Board notes that the Veteran contends 
that he was treated for his foot complaints while in Iran 
during the first two years after service.  In a separate 
decision relating to a low back disorder, the Board finds 
credible that he sought treatment in Iran for back trouble 
because of the relatively short time thereafter that he was 
determined to have degenerative changes in the spine.  The 
Board does not, however, find credible that he also sought 
treatment for bilateral foot problems during that time.  In 
this regard the Board points out that despite claiming to 
have had symptoms since service serious enough for him to 
seek treatment from 1977 to 1979, the Veteran did not report 
any pertinent complaints for decades after service.  The 
record contains voluminous medical records dating from 1982.  
The Board finds it implausible that the Veteran would report 
a rather wide array of physical complaints since 1982, yet 
keep silent about pain and discomfort affecting his weight-
bearing joints.  For this reason, the Board finds that the 
Veteran's report of experiencing foot complaints for the 
remainder of his active service and after service prior to 
the mid 1990s to lack credibility.

The Veteran was afforded a VA examination in April 2008 to 
specifically address the etiology of his bilateral foot 
complaints.  After examining the Veteran and reviewing the 
records, the examiner concluded that the foot problems were 
not related to service, but rather to the process of aging.  
His conclusion and rationale is consistent with and supported 
by the competent and credible evidence of record.

The only opinion in favor of the Veteran's claims consists of 
his own assertions concerning the etiology of his bilateral 
foot problems.  Although the etiology of some disorders may 
be susceptible to lay opinion, the Board finds that the 
determination of the etiology of foot problems involving non-
observable pathology such as degenerative changes is outside 
the purview of that which a layperson may competently provide 
an opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  In any event, even if the Veteran were competent 
to provide an opinion as to etiology, the Board finds that 
the probative value of any such opinion is outweighed by that 
of the April 2008 examiner, who clearly has substantial more 
education, training and experience in evaluating the etiology 
of disorders than the Veteran.

In sum, even assuming a foot injury in service, there is no 
competent or credible evidence of a chronic heel spur 
disorder in service, no competent or credible evidence of a 
bilateral heel spur disorder until decades after service, and 
no competent evidence linking any current heel spurs to 
active service (including to exposure to herbicides) or to 
service in the Army National Guard.  As the preponderance of 
the evidence is against the claim, service connection for 
bilateral heel spurs is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Carpal tunnel syndrome

The service treatment records are silent for any complaints 
or findings pertaining to right or left carpal tunnel 
syndrome.

Private, VA and SSA medical records for 1982 to August 2008 
are silent for any reference to carpal tunnel syndrome until 
2004.  At that time, the Veteran complained that both of his 
hands would go to sleep, and that he experienced pain in his 
hands and elbows.  He indicated that he had an injection to 
his left wrist around 1989 for similar symptoms.  An 
electromyography study showed bilateral median neuropathy.

In statements on file, the Veteran contends that he was a 
clerk typist for his first 5 years in service, and that 
during and since that time had experienced numbness in his 
hands and fingers with pain that would wake him from sleep.  
He contends that he was treated for his symptoms in Iran.  At 
his September 2005 hearing, he testified that he had carpal 
tunnel syndrome since working as a clerk typist in service, 
with symptoms including numbness and tingling for which he 
did not seek treatment.  His spouse testified that she 
noticed his carpal tunnel symptoms when they were married in 
1989.  

The Veteran attended a VA examination in April 2008.  He 
reported experiencing paresthesias and dysesthesias in his 
hands during service, but explained that he did not seek 
treatment.  He further explained that in 1993 he underwent a 
corticosteroid injection to his left wrist.  After examining 
the Veteran the examiner diagnosed him as having bilateral 
carpal tunnel syndrome, right wrist tendonitis, and left 
wrist old ulnar styloid fracture.  He concluded that it was 
less likely than not that the Veteran's carpal tunnel 
syndrome was related to service in light of service treatment 
records showing that he denied any neurologic problems when 
he entered the National Guard and physical examination at 
that time was negative.

The Board initially notes that the Veteran in June 2004 
suggested that his carpal tunnel syndrome was due to 
radiation exposure.  He later clarified that he did not 
intend to allege that such exposure resulted in the 
disability.  In any event, his service department found no 
indication of exposure to radiation, and carpel tunnel 
syndrome is not considered a radiogenic disease for VA 
purposes, or otherwise a disease subject to service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.309, 
3.311. 

The Board also notes that carpal tunnel syndrome is not a 
disease subject to presumptive service connection on an 
herbicide basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Service connection for carpal tunnel syndrome on an 
herbicides basis is therefore denied.

The Veteran's service treatment records are silent for any 
reference to carpal tunnel syndrome.  The Veteran contends 
that this is so because he never sought treatment for his 
symptoms during service, although the symptoms were 
purportedly severe enough to interfere with his sleep.  The 
Board finds this account implausible, given that his service 
and post-service records show that he was not hesitant to 
seek treatment for any number of ailments.  The Board 
believes it highly unlikely that he would decide to remain 
silent about numbness and tingling in his wrists severe 
enough to interfere with sleep.  His account of symptoms in 
service lacks credibility.
 
The post-service records are silent for any reference to 
carpal tunnel syndrome until 2004, although treatment records 
suggest that he was treated in 1993 for left wrist 
complaints, and his spouse indicated that he had carpal 
tunnel syndrome by 1989.  The Veteran contends that he was 
treated for carpal tunnel syndrome while in Iran during the 
first two years after service.  For the same reasons as 
advanced in the prior section of this decision, the Board 
finds his account of treatment in the two years after 
service, and prior to at least 1989, to lack credibility.  
The Board believes it implausible that the Veteran 
experienced symptoms severe enough to warrant treatment from 
1977 to 1979, but that he thereafter elected to ignore his 
symptoms when seeking treatment for a number of other 
ailments from 1982 through at least 1989.

The Veteran was afforded a VA examination in April 2008 to 
specifically address the etiology of his bilateral carpal 
tunnel syndrome.  The examiner concluded that the disorders 
were not related to service.  His conclusion and rationale 
are consistent with and supported by the competent and 
credible evidence of record, particularly given the absence 
of any reference to carpal tunnel syndrome in the medical 
records until 2004 despite the Veteran's clear familiarity 
with seeking medical treatment.

The only opinion in favor of the Veteran's claim consists of 
his own assertions concerning the etiology of his carpal 
tunnel syndrome.  As already noted, the Board has found his 
account of symptoms in service and prior to at least 1989 to 
lack credibility.  The Board moreover notes that carpal 
tunnel syndrome is not, in the Board's opinion the type of 
disorder which is susceptible to lay opinion concerning 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Even if the Veteran were competent to provide an 
opinion as to the etiology of a disorder which typically is 
confirmed through diagnostic studies, the Board finds that 
the probative value of any such opinion is outweighed by that 
of the April 2008 examiner, who clearly has substantial more 
education, training and experience in evaluating the etiology 
of disorders than the Veteran.

In sum, there is no competent or credible evidence of carpal 
tunnel syndrome in service or until decades after service, 
and no competent opinion linking the current bilateral carpal 
tunnel syndrome to service (including to herbicides), 
including service in the Army National Guard.  As the 
preponderance of the evidence is against the claim, the claim 
is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

D.  Disability manifested by enlarged heart

The service treatment records are silent for any complaints 
for findings regarding cardiac problems.  Chest X-ray studies 
were consistently normal.

When examined by VA in March 1983, the Veteran's heart was 
considered to be of normal size; no cardiac abnormalities 
were identified.

Private, VA, and SSA medical records for 1982 to August 2008 
are silent for any enlarged heart or other cardiac 
abnormalities until 1998; reviews of the cardiac system were 
negative for any abnormalities prior to that year.  In 
January 1998 a chest X-ray study showed a normal-sized heart, 
although the heart size was at the upper edge of normal.  In 
July 1998, diagnostic testing revealed left atrial 
enlargement.  In November 2002, the Veteran reported that the 
referenced diagnostic testing showed that there was "some 
kind of valve leaking on the left."

The Veteran contends he was diagnosed with an enlarged heart 
in 2003.  He argues it was from the stress of his duties 
manning missiles.  Alternatively, he argues it is due to 
nicotine dependence.  At his September 2005 hearing, the 
Veteran reported that he was first diagnosed with an enlarged 
heart in 1997, and was told it was probably due to 
hypertension.  

In June 2004 the Veteran suggested that his cardiac 
disability was due to radiation exposure, although he later 
clarified that he did not intend to allege that such exposure 
resulted in the disability.  As noted previously, his service 
department found no indication of exposure to radiation, and 
cardiac disability is not considered a radiogenic disease for 
VA purposes, or otherwise a disease subject to service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.309(d) 
and 3.311 (2009). 

The Board also notes that cardiac disability is not a disease 
subject to presumptive service connection on an herbicide 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Service connection for cardiac disability on an 
herbicides basis is therefore denied.

The service treatment records are silent for cardiac 
disability, including enlargement of the heart or heart-
related structure.  Chest X-ray studies during service were 
negative.  Moreover, there is no post-service evidence of 
cardiac disability until decades after service.  The Veteran 
does not contend that he noticed cardiac symptoms in service 
or prior to the 1990s.  He instead contends that his cardiac 
problems, which from the record appear limited to a possible 
heart structure impairment, ultimately resulted from 
radiation exposure, herbicide exposure, nicotine dependence, 
or hypertension.  

Notably, however, the Veteran's service department was unable 
to document his exposure to radiation in service.  As already 
noted, the Veteran later clarified that he did not intend to 
claim radiation exposure as the cause of his disorder.  With 
respect to herbicides, none of the medical evidence on file 
even remotely suggests that such exposure led to his current 
disorder.  The Board finds that the matter of whether 
herbicides caused a cardiac disorder is one more suited for 
the realm of medical expertise than lay opinion.  The 
competent evidence of record does not suggest that exposure 
to herbicides led to the Veteran's cardiac disorder.

As to nicotine dependence, the Board points out that for 
claims files on and after June 1998, as in this case, service 
connection on such a basis is prohibited.  See 38 U.S.C.A. 
§ 1103 (West 2002).  With respect to any link to 
hypertension, given that (as explained below) service 
connection for hypertension is not warranted, service 
connection for cardiac disability as secondary to 
hypertension must be denied as well.

Although the Veteran himself attempts to link his current 
cardiac disorder to service, the matter of the etiology of a 
non-observable disorder such as a heart disorder is not even 
remotely one falling within the province of lay expertise.  
The Veteran is not competent to offer an opinion concerning 
the etiology of his cardiac disability.

In sum, there is no competent evidence of cardiac disability 
in service or until decades after service, and no competent 
opinion linking any current cardiac disorder to service 
(including to herbicides), including service in the Army 
National Guard.  As the preponderance of the evidence is 
against the claim, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

E.  Obesity

The service treatment records show that when examined for 
enlistment on active duty, the Veteran weighed 187 pounds.  
By 1966, (prior to his service in Vietnam from October 1967 
to October 1968) he weighed 203 pounds and was noted to be 
dieting.  The records thereafter show that his weight 
fluctuated, reaching up to 214 pounds.  In 1975 he was placed 
on a weight reduction program for being 24 pounds over the 
maximum allowable weight; he was removed from the program in 
1976 after weighing in at 197 pounds.  When examined for 
enlistment into the National Guard, he weighed 217 pounds.  
At a June 1987 examination he weighed 215 pounds.  

At a March 1983 examination, the Veteran weighed 205 pounds, 
and the examiner described him as obese.

On file are private, VA and SSA medical records for 1982 to 
August 2008 which show that the Veteran's weight fluctuated 
in the 200s, ranging from 210 pounds to almost 300 pounds.  

The Veteran contends that exposure to Agent Orange in service 
resulted in insulin resistance which in turn caused his 
obesity.  He also alleges it is due to his hypertension.  At 
his September 2005 hearing, he testified that his obesity 
started in Vietnam, and was not due to overeating.  

The Board notes that "obesity" is not a disease that is 
subject to presumptive service connection on an herbicide 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Service 
connection for obesity on an herbicides basis is therefore 
denied.

The Veteran is not precluded from proving that his weight 
gain or obesity resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. §§ 1110, 1131, 
and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Board points out that weight gain or obesity itself is 
not a disorder subject to service connection.  There must be 
competent medical evidence of a current disability to support 
service connection, and particularities of body type, such as 
being overweight or underweight, do not in and of themselves 
constitute disease or disability.  In this regard the Board 
notes that "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

In this case, none of the records in service or since service 
have even suggested that the Veteran's weight gain or obesity 
was due to an underlying disorder or pathology.  The Veteran 
himself maintains only that herbicides have somehow led to an 
increase in weight, and has not identified any actual 
underlying malady.  The records show that he was gaining 
weight even before his deployment to Vietnam.  The Board 
finds that the determination as to whether there is an 
underlying malady to account for the Veteran's obesity is a 
matter that is not within the province of a layperson to 
provide.

In short, there is no competent or credible evidence of a 
disability underlying the Veteran's obesity.  In the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, to the extent the Veteran 
seeks service connection for weight gain or obesity as a 
distinct disability, or for a disease or disability causing 
his claimed weight gain or obesity, the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 C.F.R. § 3.303.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 1998 rating decision denied entitlement to service 
connection for hypertension.  The Veteran was notified of the 
decision and of his appellate rights with respect thereto but 
he did not initiate an appeal.  Consequently, the Board finds 
that the August 1998 rating decision is final, and that 
service connection for hypertension may be considered on the 
merits only if new and material evidence has been received 
since the time of the 1998 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2009).

The evidence of record at the time of the August 1998 rating 
decision included the Veteran's service treatment records 
showing that at his enlistment examination, he had a blood 
pressure reading of 122/78.  His blood pressure readings in 
service were as follows: 128/76, 120/82, 122/82, 132/88, and 
128/86.  During an October 1973 examination, he was noted to 
experience increased blood pressure secondary to obesity; the 
examiner noted that his blood pressure tended to drop with 
the loss of weight.  At enlistment into the National Guard, 
his blood pressure was 120/80.  When examined in June 1987 
his blood pressure was 126/84.

The evidence previously considered also included private and 
VA medical records for 1982 to July 1997 showing that in 
1982, his blood pressure was recorded as 126/79.  In February 
1985 he presented with a blood pressure reading of 134/94 and 
was recommended for a recheck.  The records are silent for 
any determination that he had hypertension until 1987, when 
he was diagnosed with the disorder based on diastolic blood 
pressure readings exceeding 90. 

The previously considered evidence also included the report 
of a March 1983 VA examination showing a blood pressure 
reading of 110/76.

Also previously of record were statements from various 
physicians received in 1987 showing blood pressure readings 
of 148/90 and 130/90.

The evidence considered at the time of the August 1998 rating 
decision additionally included an April 1991 statement by J. 
Wray, D.O. who noted that the Veteran had a history of 
hypertension since 1987.

The previously considered evidence included a January 1998 
statement by the Veteran's mother that he did not have 
hypertension until the 1980s.

The previously considered evidence lastly included several 
statements by the Veteran that his hypertension was the 
result of tobacco use in service.  He maintained that he had 
high blood pressure throughout active duty and during his 
National Guard service.  

Pertinent evidence received since the August 1998 rating 
decision includes duplicate service treatment records from 
the Veteran's period of active service and service in the 
Army National Guard.  The newly received evidence also 
includes private, VA and SSA medical records for 1982 to 
August 2008, as well as a duplicate of Dr. Wray's April 1991 
statement.  The newly added evidence lastly includes 
statements by the Veteran as well as his September 2005 
hearing testimony.  

The service treatment records are copies of those previously 
of record, and are clearly not new.  The same is true of Dr. 
Wray's April 1991 statement.

The private and VA treatment records for 1982 to July 1997 
are largely duplicates of those previously considered, and 
are not new.  Those medical records which are new, including 
from the SSA, document continued treatment for hypertension.  
The medical records notably do not, however, address the 
etiology of the Veteran's hypertension, and do not otherwise 
suggest that the hypertension originated in service or until 
many years later, or that it is otherwise related to service.  
Consequently, the medical records do not raise a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.
 
In his statements and testimony, the Veteran contends that 
his blood pressure was 150/90 when discharged from service, 
and that he was first diagnosed as having hypertension in 
1986 in the Army National Guard.  He contends that his blood 
pressure was elevated throughout active duty.  He also 
contends that his hypertension was due to exposure to 
herbicides or to nicotine use.  The Board points out that his 
statements and testimony, with one exception, are duplicative 
of those offered at the time of the August 1998 rating 
decision.  The Veteran previously contended that he had high 
blood pressure even during his period of active service, and 
that it was due to nicotine use.  Those statements and 
testimony are not new.  The Veteran has now asserted that his 
hypertension is due to herbicide exposure in service.  
Although a new contention, the Board points out that the 
determination of whether herbicide exposure resulted in 
hypertension is clearly a matter requiring medical expertise, 
and not lay opinion.  Therefore his statements and testimony 
are either not new, or do not present a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the Veteran's claim of 
entitlement to service connection for hypertension is not 
reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a). 













	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for 
onychomycosis of the toenails, tinea pedis, tinea cruris and 
tinea corporis is denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for bilateral heel spurs is 
denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for cardiac disability, 
claimed as an enlarged heart is denied.

Entitlement to service connection for obesity is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, the claim is 
denied.



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


